THE STATE OF TEXAS
                                          MANDATE
TO THE 196TH DISTRICT COURT OF HUNT COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 26th
day of March, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

In the Interest of N.G.J., a Child                         No. 06-14-00083-CV

                                                           Trial Court No. 80639




       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render judgment denying
termination of D.J.J.’s parental rights to N.G.J.
       We further order that the appellee, S.G., pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 15th day of June, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk